Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 26, 2018

                                       No. 04-18-00020-CR

                                Ex Parte Emmanuel HERRERA,
                                           Appellant

                  From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CR-12773C
                   The Honorable Andrew Wyatt Carruthers, Judge Presiding


                                         ORDER

        The record in this habeas corpus appeal was complete January 23, 2018. We order
appellant’s brief due February 12, 2018. See Tex. R. App. P. 31.1; 4th Tex. App. (San Antonio)
Loc. R. 8.2. The brief of the State is due within 20 days after the date appellant’s brief is filed.
 Id. A reply brief, if any, must be filed within 10 days after the State’s brief is filed. Id.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2018.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court